Case 1:18-cv-02117-NLH-KMW Document 26 Filed 11/28/18 Page 1 of 2 PagelD: 79
Case 1:18-cv-02117-NLH-KMW Document 27 Filed 11/28/18 Page 1 of 2 PagelD: 81

PLATT & RISO, P.C.

40 Berlin Avenue

Stratford, New Jersey 08084

(856) 784-8500

Attorney for Defendants, Voorhees Township, Voorhees Township Police Department,
Police Officer Kevin Branagan and Police Officer Michael J. Hagner

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Camden Vicinage

SEAN M. SHAW,
Civil Action
Plaintiff
vs, Docket No. 1:18-cv-02117-NLH-KMW
VOORHEES TOWNSHIP, VOORHEES STIPULATION OF DISMISSAL
TOWNSHIP POLICE DEPARTMENT, WITH PREJUDICE

POLICE OFFICER KEVIN BRANAGAN
(#3490), POLICE OFFICER MICHAEL J.
HAGNER (#34100) and JOHN DOE NOS. I-
10, (Fictitious Names),

Defendants.

 

The matter in difference in the above-entitled action having been amicably adjusted

by and between the parties, it is hereby stipulated and agreed that the same be and it is

_ 2gt
So Ordered this ccx—— "2.

of Mw Se, 2018 BY: SA

ree © (Ren ERIC J. RISQ;-ESQUIRE

Toh. N oe! L. Hillman USsbd Attorney for Defgndants, Voorhees
on. ? *

Township, Voorhees Township Police
Department, Police-Officer Kevin Branagan
and Police Officer Michael J, Hagner

 

 

 

DATED: \\ THB

 

 
Case 1:18-cv-02117-NLH-KMW Document 26 Filed 11/28/18 Page 2, of 2 PagelD: 80

Case 1:18-cv-02117-NLH-KMW Document 27 Filed 11/28/18 Page

Piatt & Riso, P.C.
40 Berlin Avenue
Stratford, NJ 08084

 

DATED: ti} im) 18°

of 2 PagelD: 82

LAW OFFICES OF RICHARD M.
WIENER; EEC

     
 

 

eosin

RICHARD. WIENER, ESQUIRE
Attorney for Plaintiff, Sean M. Shaw

 

 
